--------------------------------------------------------------------------------




Exhibit 10.5



 

Purchase Option Agreement


This purchase option agreement (“Agreement”) is entered into by the following
parties on November 13, 2007:

 

“Company”

 

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司)

Address：

Suite 418, No. 17, Xiaoying Road, Chaoyang District, Beijing, People’s Republic
of China

Represented by：

Xiaozhi ZHANG (张小知)

Telephone：

 

 

“Option Holder”

 

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)

Address：

Suite 1201, Shanghai Times Square, No. 93, Middle Huai Hai Road, Luwan District,
Shanghai, People’s Republic of China

Represented by：

 

Telephone：

 

 

“Shareholder A”

 

Xiaozhi ZHANG (张小知)

ID number：

 

Address：

 

Telephone：

 

 

“Shareholder B”

 

Xiaohong DONG (董晓虹)

ID number：

 

Address：

 

Telephone：

 

 

Shareholder A and Shareholder B are collectively referred to as “Shareholders”.
 Company, Option Holder and Shareholders are collectively referred to as
“Parties” and individually as “Party”.

 

 

Purchase Option Agreement

1

 

--------------------------------------------------------------------------------



 

WHEREAS,

(1)

Shareholder A and Shareholder B hold 50% and 50% of the Company’s shares
respectively;

(2)

Option Holder, a limited liability company legally organized and validly
existing in China, provides the services of management consulting and technology
consulting for Company, who has been an important companion of Company; and

(3)

The Parties intend to give the Option Holder the exclusive option to purchase
all or part of the Company’s shares held by Shareholders or one Shareholder from
time-to-time in accordance with Chinese laws.

 

Under the principle of sincere cooperation, equal and mutual benefit and common
development, through friendly negotiations and pursuant to PRC laws and
regulations, the Parties  agree as follows:

 

ARTICLE 1

AUTHORIZATION AND EXERTION OF PURCHASE OPTION

 

1.1

The Parties agree that, upon execution of this Agreement, the Option Holder owns
the exclusive option and is entitled to purchase all or part of the Company’s
 shares held by the Shareholders, or all or part of the Company’s  assets at any
time in accordance with the provisions set forth herein.  Parties agree that
once the option is authorized, by execution of this Agreement, the option shall
be irrevocable during the life of this Agreement.

 

1.2

The purchase option shall be exercised on the condition that the shares or
assets of Company held by the Option Holder directly or held by other qualified
entity appointed by the Option Holder shall not violate applicable PRC laws and
regulations.

 

1.3

To exercise the purchase option, the Option Holder shall inform the Company or
Shareholders, of the Option Holder’s intent to exercise its purchase option by
serving both the Company and Shareholders with a copy of the Notice of Option
Exertion (“Notice of Option Exertion”, which is annexed hereto as Exhibit I).

 

1.4

Within thirty (30) days of receipt of the Notice of Option Exertion, the Company
or Shareholder shall sign the share or asset transfer agreement or other
necessary documents (collectively, “Transfer Documents”) with the Option Holder
(or other qualified entity appointed by Option Holder), which shall conform with
the Notice of Option Exertion.

 

1.5

In accordance with the governing laws and Option Holder’s decision to exercise
the purchase option, the Company and Shareholders shall assist the Option Holder
in its procurement of the necessary government approvals, permits, registration
and other formalities unconditionally.

 

 

2

 

--------------------------------------------------------------------------------



 

ARTICLE 2

PRICE OF PURCHASE OPTION EXERTION

 

2.1

Except for the evaluation demanded by governing laws, the price of the Company’s
shares or assets shall be the higher one of the following two: (1) RMB 1 or (2)
the lowest price allowed by law.  If the Option Holder chooses to purchase
partial shares or assets, the price of the purchase option shall be adjusted in
proportion to the price of the shares or assets of the whole Company.  The
lump-sum of the purchase option shall be paid to Shareholders or other appointed
person by the Option Holder when the Option Holder exercises the purchase
option.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTY

 

3.1

Each Party states and warrants to the other Parties as follows:

 

(1)

He/She/It owns all the necessary rights, abilities and authorizations to execute
and fulfill all the obligations and responsibilities identified under this
Agreement;

 

(2)

Signing and fulfilling this Agreement does not violate any important contract or
agreement that binds any party and/or its assets.

 

3.2

The Company and Shareholders further state, individually and collectively, and
warrant to the Option Holder the following:

 

(1)

On the date of this Agreement’s execution, the Shareholders legally own the
Company’s  shares, and own the entire, effective disposal rights of such shares
(excluding limitations under Chinese laws and regulations).  The Company’s
 shares owned by Shareholders, have no mortgage, impawn, preemption or other
rights and benefits of any third party, and there is no third party claim for
compensation (except for that which has been disclosed to the Option Holder and
confirmed by the Option Holder in writing.)

 

(2)

Except to fulfill the repayment obligations of the Shareholders under the Loan
Agreement during the life of this Agreement, the Shareholders shall not transfer
their shares of the Company to any third party unless agreed to in writing by
the Option Holder.

 

(3)

During the life of this Agreement, the Company’s business shall conform to all
applicable Chinese laws, regulations and administrative rules and provisions,
and shall not take any actions that might have a negative effect on the
Company’s business or assets due to a violation of applicable Chinese laws,
regulations and administrative rules and provisions.

 

 

 

3

 

--------------------------------------------------------------------------------



 

(4)

Until such time as the Option Holder (or qualified entity appointed by Option
Holder) exercises the purchase option to acquire all the shares or assets of the
Company, the Company shall not engage in the following:

 

(a)

Sell, transfer, pledge or through any other methods dispose of any asset,
business or rights and benefits of legal or beneficial income, or permit selling
other guarantee rights concerning same (except those activities that are
generated by normal or daily business or those activities that have been
disclosed to the Option Holder and consented to by the Option Holder in
writing);

 

(b)

Transactions which materially affect assets, responsibility, operation, shares
and other legal rights (except generated by normal or daily business or have
been disclosed to the Option Holder and consented to by the Option Holder in
writing);

 

(c)

Pay a dividend in any form to the shareholders (except for dividend payments
resolved by unanimous consent by Shareholders according to Article 4.1 herein)

 

(5)

Until such time as the Option Holder (or qualified entity appointed by Option
Holder) exercises the purchase option to acquire all the shares or assets of the
Company, the Shareholders shall not engage in the following either individually
or collectively:

 

(a)

Supply, modify or amend the articles of association of the Company in any form,
and/or cause there to be any material affect on assets, responsibility,
operation, shares and other legal rights (except to increase capital to meet
legal requirements);

 

(b)

Prompt the Company to conclude the transaction which shall materially affect
assets, responsibility, operation, shares and other legal rights (except
generated by normal or daily business or have been disclosed to the Option
Holder and consented to by the Option Holder in writing);

 

(c)

Prompt a shareholders meeting or the Board of Directors of Company to pass a
resolution of dividend payment.

 

(6)

During the life of this Agreement, unless otherwise specified herein or agreed
by the Option Holder in writing, the Shareholders, individually or collectively,
shall prompt the Company as follows:

 

 

 

4

 

--------------------------------------------------------------------------------



 

(a)

Maintain the Company’s  existence, operate the business, dispose affairs
prudently and effectively, make best efforts to ensure that the Company
continuously holds licenses, permits and approvals needed for its operation, and
ensure that such licenses, permits and approvals will not be canceled;

 

(b)

Maintain the tangible assets of Company with good operation, except for normal
wear and tear;

 

(c)

Refuse to compromise or relinquish rights related to pending litigation matters,
except with the prior written consent of the Option Holder;

 

(d)

Make best efforts to maintain the the Company’s organizational structure and
senior managers, continue to maintain relationships with clients to ensure that
the reputation and business of Company will not be affected after completing the
transaction of shares or assets hereof;

 

(e)

Shall not provide a loan or any form of debit or credit, except with the prior
written consent of Option Holder;

 

(f)

Shall not merge with a third party and shall not purchase a third party’s assets
or business or transfer the Company’s assets or other rights to a third party,
except with the prior written consent of Option Holder;

 

(g)

Inform the Option Holder in writing immediately of any important negative
changes to Company or any events, facts, conditions, changes or other situations
which may lead to a violation of the terms and conditions identified herein;

 

(h)

Shall make best efforts to acquire all the necessary government approvals and
other consent for completing the shares transfer, in the event that the Option
Holder exercises the purchase option in accordance with the conditions of this
Agreement.

 

ARTICLE 4

SPECIAL AGREEMENTS

 

The Parties  further agree:

 

4.1

The Shareholders promise they will sign the Power of Attorney which is annexed
hereto as Exhibit II when they sign this Agreement, and authorize
____________________(ID Number:______________) and ________________(ID
Number:______________) (collectively referred to as “Trustees”) as their
authorized representative to execute and deliver all documents and to go through
all necessary government registration formalities relating to the transfer of
the equity or assets hereunder.  The premise of the authorization and trust is
that the Trustees shall be Chinese citizens and consent to the authorization and
trust set forth herein.  Upon the Option Holder informing the Company of
dismissing and replacing the Trustee in writing, the Company shall withdraw the
trust and authorization immediately, and shall appoint another Chinese citizen
nominated by the Option Holder to exercise the rights hereinbefore as Trustees
at the shareholders meeting of Company when Company received such notice.
Without the prior written consent by Option Holder, Shareholders shall not
withdraw the Trustees’ trust and authorization. Trustees shall fulfill the
obligation prudentially and diligently according to the scope of authorization
identified in this Agreement and avoid the Shareholders’ potential loss due to
the authorization (except the loss due to Shareholders with any malice or big
fault); otherwise the Trustees shall take related responsibility to Shareholders
and Company.  Such promise shall be irrevocable during the life of this
Agreement.

 

 

 

5

 

--------------------------------------------------------------------------------



 

4.2

If permitted by applicable law, Shareholders shall extend the Company’s business
period according to the Option Holder’s prospective period of operation and make
the Company’s business period equal to the Option Holder’s business period.

 

ARTICLE 5

CONFIDENTIALLY

 

5.1

Notwithstanding whether this Agreement is validly existing, the parties herein
shall safeguard as confidential all the following information (“Confidential
Information”) (1) this Agreement’s signature, fulfillment and its content; (2)
acknowledgement or receipt of Option Holder’s business secrets, exclusive
information and customer information due to signing or fulfilling this
Agreement; and (3) acknowledgement or receipt of the Company’s  business
secrets, exclusive information and customer information due to being the
shareholder of Company.  Each shareholder shall use Confidential Information for
the purpose of fulfilling his/her obligation under this Agreement.  Without the
Option Holder’s written consent, each shareholder of Company shall not disclose
Confidential Information to third parties.  Such disclose is a material breach
of this Agreement.

 

5.2

After this Agreement terminates, upon request of the Option Holder, each
Shareholder shall return, destroy or otherwise dispose of all documents,
information or software which contain Confidential Information and shall cease
using Confidential Information.  Failure to do so constitutes a material breach
of this Agreement.

 

5.3

Notwithstanding any other contrary terms and conditions herein stipulated,
Article 5 shall not be affected on breaking off, terminating or failing to
enforce this Agreement.

 

 

 

6

 

--------------------------------------------------------------------------------



 

ARTICLE 6

LIABILITIES FOR BREACH

 

6.1

If any party violates any provisions of this Agreement or fails to fulfill any
obligation contained herein (“Breaching Party”), such violation shall be deemed
a breach of this Agreement (“Breach”).  The non-breaching party or parties
(“Non-breaching Party”) shall inform the Breaching Party that it must remedy or
take effective action to cure its breach during a period of time designated
determined by the Non-breaching Party.  If the Breaching Party fails to remedy
or take effective action within the time designated by the Non-breaching Party,
the breaching party shall be penalized as follows:

 

6.1.1

Pay RMB 1,000,000 to the Non-breaching Party, and

 

6.1.2

Compensate the Non-breaching Party for any and all losses caused by the
Breaching Party’s violation.

 

ARTICLE 7

APPLICABLE LAWS AND SETTLEMENT OF DISPUTES

 

7.1

This Agreement shall be governed and construed by the laws of China.

7.2

In the event of any dispute arising from, or in connection with this Agreement,
the Parties will first attempt to resolve the dispute through friendly
consultations.  In the event that satisfactory resolution is not reached within
thirty (30) days after the occurrence of such disputes, the dispute will be
submitted to resolution by arbitration by the China International Economic and
Trade Arbitration Commission (Commission”) in Beijing, in accordance with the
then-effective procedural rules of the Commission.  The arbitration shall be
conducted in Chinese.  The arbitral award will be final and binding upon all
Parties hereto.  The arbitration fee shall be born by the losing Party.  All the
other terms than the disputing portion of this Agreement shall remain effective.

 

 

 

7

 

--------------------------------------------------------------------------------



 

ARTICLE 8

LIFE OF AGREEMENT

 

8.1

This Agreement shall become effective on the date which is executed by the
Parties and shall terminate on the date the Option Holder exercises its purchase
option and acquires all the shares or assets of the Company pursuant to the
terms of this Agreement.

 

8.2

Notwithstanding the provisions set forth hereinbefore, the Option Holder may
rescind this Agreement by informing the other parties in writing thirty (30)
days in advance of its intent to rescind this Agreement.

 

ARTICLE 9

MODIFICATION OF THIS AGREEMENT

 

9.1

Any amendment or supplement to this Agreement shall be in writing, and shall
become effective upon execution by all parties.

 

ARTICLE 10

COUNTERPART

 

10.1

This Agreement is written in Chinese and English and in five counterparts, with
each Party holding one counterpart of each version.  In the case of conflicts
between the Chinese and English versions, the English version shall prevail.

 

ARTICLE 11

MISCELLANEOUS

 

11.1

Shareholders shall be held jointly and severally liable for the fulfillment of
their duties, obligations, commitments and responsibilities under this
Agreement.

 

11.3

This Agreement and its exhibits constitute the entire agreement with respect to
the transaction identified in this Agreement, which shall supersede any and all
oral or written correspondence, consent, memoranda or other discussion
concerning this Agreement or the transaction referenced herein.

 

11.4

The headings contained in this Agreement are inserted for convenience only and
will not affect the meaning or interpretation of this Agreement or any provision
hereof.

 

11.5

Each part of this Agreement is intended to be severable.  If any term, covenant,
condition or provision hereof is unlawful, invalid, or unenforceable for any
reason whatsoever, then all such remaining parts hereof will be valid and
enforceable and have full force and effect as if the invalid or unenforceable
part had not been included.

 

 

 

8

 

--------------------------------------------------------------------------------



 

11.6

When executing this Agreement, Shareholders shall sign a power of attorney at
the same time (“Power of Attorney”, a copy of which is annexed hereto as Exhibit
III), to irrevocably authorize a Chinese law firm appointed by the Option Holder
to represent Shareholders in the execution of this Agreement.  The Power of
Attorney shall be kept by the Option Holder.  In addition, the Option Holder may
require Shareholders to sign several counterparts of such Power of Attorney at
any time.

 

[The remainder of this page is intentionally left blank.]



 

 

 

9

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first set forth above.

 

“Option Holder”

“Company”

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)

Beijing BBMAO Network Technology Co., Ltd. (北京比比猫网络技术有限公司)







By：__________________________







By：__________________________







Title：__________________________







Title：__________________________

   

“Shareholder A”

“Shareholder B”

Xiaozhi ZHANG (张小知)

Xiaohong DONG (董晓虹)







By： /s/ Xiaoxhi Zhang_________







By：/s/ Xiaohong Dong_____

   




 

 

10

 

--------------------------------------------------------------------------------



 

Exhibit I

 

Notice of Purchase Option Exertion

 

To: Shareholders of Beijing BBMAO Network Technology Co., Ltd. / Beijing BBMAO
Network Technology Co., Ltd.

 

Whereas, the “Purchase Option Agreement”, entered into by you and our Company on
November 13, 2007, sets forth that, on the basis of Chinese laws and regulations
and in accordance with the demand of our Company, sell Beijing BBMAO Network
Technology Co., Ltd.’s shares / assets to our Company or other company /
individual appointed by our Company.

 

Therefore, our Company  informs you as follows:

 

Our company  demands to exercise the purchase option under the “Purchase Option
Agreement” at the price of RMB [_________] and purchase [the Company’s  name]’s
shares of its __% Registered Capital / the following listed assets (a copy of
which is annexed hereto) (collectively referred to as “Prospective transfer
shares / Prospective transfer assets”) by our Company  / ________ appointed by
our Company.  Please sell all Prospective transfer shares / Prospective transfer
assets to our Company / ________ appointed by our Company in accordance with the
terms of the “Purchase Option Agreement” upon receipt of this notice.

 

BWA (Shanghai) Co., Ltd. (亚宽管理咨询（上海）有限公司)







By：__________________________







Title：__________________________




 

 

11

 

--------------------------------------------------------------------------------



 

Exhibit II

 

Power of Attorney




I, the undersigned, __________________ (Chinese ID Card Number:
___________________), hereby irrevocably authorize ___________________, as my
representative, to execute and deliver all documents and to go through all
necessary government registration formalities relating to the transfer of the
equity or assets of ___________________ under the Purchase Option Agreement
entered into as of _______________ between ________________ or any entity or
person designated by _________________ and me.  This Power of Attorney shall not
be terminated due to my abscondence, death or lost of civil capacity.







By: _________________




Date: ___ ___, _____



 

 

 

12

 

--------------------------------------------------------------------------------

 

Exhibit III





 

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

 